Citation Nr: 0604349	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  05-00 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

In November 2005, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  A request to reopen a claim for service connection for a 
psychiatric disability was denied by an August 2000 rating 
decision that was not appealed.

2.  Evidence submitted subsequent to the August 2000 rating 
decision is either cumulative and redundant, or does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2000 rating decision which denied reopening a 
claim for service connection for mental depression and mood 
changes is final. 38 U.S.C. §7105(c) (West 2002); 38 C.F.R. 
§§  3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a psychiatric 
disability is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The veteran's application to reopen his claim of service 
connection for a mental condition was received in April 2004.  
The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the veteran filed his claim after this date, 
the new version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Board notes that by a July 2004 rating decision, the RO 
declined to reopen the veteran's claim of entitlement to 
service connection for passive aggressive personality 
(claimed as mental condition).  On appeal, however, the Board 
must make its own determination as to whether any newly 
submitted evidence warrants a reopening of the claim.  This 
is important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

By way of history, in a November 1978 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for mental problems.  In so doing, the RO pointed 
out that the veteran had a diagnosis of passive aggressive 
personality which was not considered a disability within the 
meaning of the law.  Evidence of record at the time of the 
November 1978 rating decision included service medical 
records received by VA in July 1976, the veteran's 
application for compensation, and an October 1978 VA 
examination report diagnosing the veteran with passive 
aggressive personality.

In May 1986, the veteran filed an application for service 
connection for a nervous condition and depression.  In June 
1986, the RO declined to reopen the veteran's claim because 
he had not submitted any new or material evidence to show 
that his condition was incurred or aggravated by his military 
service.  New evidence of record at the time of the June 1986 
rating decision included VA medical records including a 
September 1978 record diagnosing passive aggressive 
personality and an undated record diagnosing depression as 
well as the veteran's application for compensation.   

In August 1986, the veteran requested that VA reopen his 
claim for service connection for a nervous condition.  The 
veteran did not submit new and material evidence with his 
request and the RO told him later that month that his denial 
remained confirmed.  

In September 1997, the veteran requested that VA reopen his 
claim for service connection for a mental problem, depression 
with suicidal tendencies, anxiety and mood swings.  In 
November 1997, the RO declined to reopen the veteran's claim 
as there was no basis to relate the veteran's depression and 
mood problems (related to alcohol and drug abuse) to his 
military service which terminated in April 1976.  The RO 
noted that the evidence was insufficient to reopen the 
veteran's claim because it did not show that he had a mental 
condition while he was on active duty.  New evidence of 
record at the time of the November 1997 rating decision 
included additional service medical records, VA medical 
records including a November 1994 medical record diagnosing 
alcohol and cocaine dependence, a June 1997 medical report 
diagnosing polysubstance-induced mood disorder and 
polysubstance abuse and dependence, and a July 1997 medical 
report diagnosing alcohol, cocaine, marijuana dependence, and 
major depression exacerbated by polysubstance abuse.    

In May 2000, the veteran requested that his mental condition 
be reevaluated.  In an August 2000 rating decision, the 
request to reopen the veteran's claim for mental depression 
and mood changes was denied because the evidence, principally 
numerous outpatient treatment records for various non-service 
connected disorders and group therapy for major depression 
with history of alcohol, cocaine and cannabis dependency, was 
not supplemented by a statement from a physician indicating 
the veteran suffered from a mental disorder which was 
incurred during active military service.  New evidence of 
record at the time of the August 2000 rating decision 
included VA medical records including a February 2000 record 
diagnosing chemical dependency (ETOH, cocaine, and cannabis) 
and major depression and a March 2000 record diagnosing ETOH 
dependency, cocaine dependency in remission per history and 
depression with anxiety.   

The veteran was notified of the August 2000 decision and of 
his appellate rights in a letter dated in September 2000; 
however, he did not seek appellate review within one year of 
notification.  Therefore, that decision is final and not 
subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Since the last final disallowance, additional VA treatment 
records have been received including records dated in March 
2004 record diagnosing recurrent major depression possibly 
superimposed on chronic dysthymia, dysthymia, anxiety 
disorder, and rule out post-traumatic stress disorder.  The 
March 2004 record noted the veteran's psychiatric and 
psychological history included a history of depression and 
suicidality dating to his service in the army.  The record 
indicated that the veteran attempted suicide by overdosing on 
aspirin and was subsequently hospitalized at Ft. Eustis and 
that he participated in daily therapy and medication 
management throughout while in military at Ft. Hood in 1975.      

This is new information, in that it had not been submitted 
previously to agency decision makers.  It can also be 
considered material, in that it relates to an unestablished 
fact necessary to substantiate the claim, particularly an in-
service incurrence.  However, the Board notes that the March 
2004 medical report contains a statement based solely on the 
history provided by the veteran and is not an opinion of the 
medical provider relating the veteran's current psychiatric 
disability to his military service.  A bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, is not competent medical evidence merely because 
the transcriber is a health care professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Thus, the March 2004 
medical report does not raise a reasonable possibility of 
substantiating the claim and is thus not considered new and 
material evidence pursuant to 38 C.F.R. § 3.156(a).  

In addition to the March 2004 medical report, there were 
other VA treatment records submitted in support of the 
veteran's claim from medical centers in Long Beach, Los 
Angeles, and Muskogee.  However, these treatment records also 
do not constitute new and material evidence.  They merely 
show that the veteran continues to suffer from variously 
diagnosed psychiatric disorders.  Since there was already 
evidence regarding the veteran's current state in the  file 
at the time of the last previously denied claim, the VA 
treatment records must be considered cumulative and 
redundant, and cannot be considered new and material evidence 
pursuant to 38 C.F.R. § 3.156(a).  

The Board notes that the veteran and his representative are 
well aware of what VA considers to be new and material 
evidence with respect to this claim.  The veteran's 
representative advised the Board at the November 2005 video 
conference hearing that he and the veteran had discussed 
having a doctor look at the veteran's service medical records 
and personnel records, take history from the veteran, and 
look at the subsequent medical history to see whether he 
believed that there is a relationship between the veteran's 
current disability and his military service.  This was not 
done prior to the time of the Board hearing, and apparently 
still has not yet been done.

As the veteran has not submitted new and material evidence in 
order to reopen his claim of service connection for a 
psychiatric disability, his claim must be denied.  


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by a letter 
sent to the claimant in May 2004.  That letter advised the 
claimant of the information necessary to substantiate his 
claim(s), and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The RO's 2004 letter did not specifically 
tell the claimant to provide any relevant evidence in his 
possession.  Nevertheless, as a practical matter, the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The May 204 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA.  In addition, the January 2005 
Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  When 
considering the notification letter, the rating decision on 
appeal, and the statement of the case (SOC), as a whole, the 
Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  Moreover, there is no allegation from the claimant 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of the claim.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the claimant.  However, what 
the VCAA seeks to achieve is to give the claimant notice of 
the elements discussed in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) ("Pelegrini II).  Once that is done-whether by a 
single notice letter or via more than one communication-the 
essential legal requirements have been met.  Here, because 
each of the four elements of proper VCAA notice have been 
met, any error in not providing a single notice to the 
claimant covering all content requirements was harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) 
The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield, 19 Vet.App.103.  That was done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  The claimant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  The Board notes 
that at the November 2005 video conference hearing, the 
veteran questioned why his records from Ft. Hood were not 
available.  The Board notes that a September 1982 Information 
Reply indicated that a search of 1975 clinical records for 
Ft. Hood and clinical records for Fort Eustis produced no 
records.  However, a review of the service medical records 
indicates that a few medical records from Ft. Hood were 
included in the service medical records received in July 
1976.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for a 
psychiatric disability is denied.



____________________________________________
William R. Steyn
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


